Citation Nr: 0118541	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  98-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a temporary total evaluation as a result 
of hospitalization in excess of 21 days for a service 
connected disability pursuant to 38 C.F.R. § 4.29 (2000).

3.  Entitlement to a temporary total evaluation as a result 
of convalescence for a service connected disability pursuant 
to 38 C.F.R. § 4.30 (2000).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A hearing was held on December 13, 2000, by means of video 
conferencing equipment with the appellant in Montgomery, 
Alabama, before Bettina S. Callaway, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2000) and who is rendering the determination in 
this case.  

During the hearing, the veteran withdrew the two issues 
regarding entitlement to temporary total evaluations.  As a 
result, he did not specifically testify with respect to these 
two issues.  In March 2001, however, the veteran requested 
that these two issues be reinstated.  Therefore, the Board 
will reinstate the two issues regarding entitlement to 
temporary total evaluations.  In a June 2001 written 
statement, the veteran indicated that he did not wish to have 
another hearing before the undersigned with respect to the 
two issues regarding entitlement to temporary total 
evaluations.  Therefore, the Board will proceed with the 
issues on appeal.

In the April 2001 written brief, the veteran's representative 
argued that the veteran filed a notice of disagreement in May 
1997 (and not a claim for an increased rating) to the RO's 
original October 1996 grant of service connection for PTSD 
and assignment of a 10 percent disability rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The RO, however, 
apparently interpreted the May 1997 submission as a new claim 
for an increased rating.  The Board notes that if there is a 
question as to the timeliness and/or adequacy of a notice of 
disagreement, then that is an appealable issue of which the 
claimant should be so informed and/or for which an 
administrative appeal should be taken by the RO.  See 38 
C.F.R. §§ 19.27, 19.28 (2000).  Thus, it appears that the 
veteran, through his representative, has raised an issue as 
to the adequacy of the veteran's May 1997 statement, which he 
claims to have been a timely filed notice of disagreement to 
the RO's October 1996 decision.  Therefore, the Board refers 
this issue to the RO for appropriate action.

The Board also notes that it appears that the veteran has 
raised the issue of entitlement to a total rating due to 
PTSD.  Accordingly, the Board also refers this issue to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not been hospitalized in excess of 21 
consecutive days due to PTSD, which is his only service-
connected disability.

2.  The veteran has not undergone surgery as a result of his 
service-connected PTSD, nor has he required a period of 
convalescence.


CONCLUSIONS OF LAW

1.  The criteria for a total rating under the provisions of 
38 C.F.R. § 4.29 have not been met.  38 U.S.C.A. § 5110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.29 (2000).

2.  The criteria for a total rating under the provisions of 
38 C.F.R. § 4.30 for a period of convalescence have not been 
met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (VCAA) (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 112 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the VCAA, is a 
heightened duty of VA to assist the appellant in developing 
evidence in support of a claim.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the appellant a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the appellant's claim.  See VCAA.

In this case, however, the Board concludes that the 
disposition of the claims for temporary total ratings under 
38 C.F.R. §§ 4.29 and 4.30 is controlled solely by the law 
and any further duty to assist or inform the veteran is not 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  He has been properly informed of the legal 
requirements for entitlement to the benefits he seeks.

Pursuant to 38 C.F.R. § 4.29, a total disability rating (100 
percent) will be assigned when it is established that a 
service-connected disability has required hospital treatment 
in a VA hospital for a period in excess of 21 days.  Even if 
the admission was not for treatment of such disability, such 
an award can be made if treatment for a service-connected 
disorder is instituted and continued for a period in excess 
of 21 days.  Id.  This increased rating will be effective the 
first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge (regular discharge or release to non-bed care) or 
effective the last day of the month of termination of 
treatment or observation for the service-connected 
disability.  Id.  In other words, the appellant must be 
hospitalized as an in-patient in excess of 21 consecutive 
days.

In addition, a temporary total rating may be assigned when it 
is established that at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
or if surgery resulted in severe postoperative residuals, 
such as incompletely healed surgical wounds, immobilization 
of a major joint, application of a body cast, or the 
necessity for house confinement.  See 38 C.F.R. § 4.30.  Such 
benefits are payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  See 38 C.F.R. §§ 3.401(h)(2), 4.30.

The veteran contends that he essentially has taken time off 
from work in order to undergo outpatient treatment for his 
service-connected disability.  For example, in his April 1998 
substantive appeal, the veteran maintained that he was unable 
to work and was placed on sick leave from his employer.  He 
maintained that it was virtually impossible for him to attend 
counseling training for eight hours a day and also drive 120-
miles round trip to work each day in order to get the proper 
rest to participate in the clinic.  Therefore, he felt that a 
temporary total rating was warranted pursuant to Chapters 29 
and 30 for the period that he underwent treatment.  The Board 
has considered the veteran's contentions; however, the law as 
described above is specific.

Applying the above criteria to the facts of this case, the 
Board finds that a total rating is not warranted for 
hospitalization or for a period of convalescence because 
there is no evidence of record, nor does the veteran contend, 
that he was hospitalized as an inpatient in excess of 21 
consecutive days.  38 C.F.R. §§ 4.29, 4.30.  Although during 
this time the veteran was service-connected for PTSD, based 
on the evidence of record, he has never been hospitalized as 
on an inpatient basis in excess of 21 consecutive days due to 
PTSD.  The Board acknowledges that the evidence shows that 
the veteran has been treated on an outpatient basis with VA 
for his PTSD.  As noted above, however, Chapter 29 does not 
apply unless an appellant has been hospitalized in excess of 
21 consecutive days for a service-connected disability.  
Accordingly, given that this criteria has not been met based 
on the evidence of record, a total disability rating under 
the provisions of 38 C.F.R. § 4.29 is not warranted.  

In addition, the record does not show, nor does the veteran 
contend, that he has undergone surgery resulting from his 
service-connected PTSD.  38 C.F.R. § 4.30.  Under the 
circumstances, the record affords no basis for allowance of 
the appeal for payment of convalescence benefits.  The law in 
this case is dispositive, and thus the appellant's claim must 
be denied.  Sabonis, 6 Vet. App. 426.


ORDER

A total rating under the provisions of 38 C.F.R. § 4.29 for 
hospitalization is denied.

A total rating under the provisions of 38 C.F.R. § 4.30 for a 
period of convalescence is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.

The Board finds the medical evidence of record with respect 
to veteran's claim for an increased rating to be inadequate 
for the following reasons.  First, the medical evidence of 
record is in conflict.  For example, according to a June 1999 
VA Vocational Rehabilitation examination report, the examiner 
essentially concluded that, based on a review of the record, 
the veteran was unemployable due to PTSD and had been so for 
the previous year.  Similarly, according to an August 1999 VA 
examination report, the examiner concluded that the veteran 
had severe social and occupational impairment due to PTSD.  
Also, in an October 2000 letter, a VA clinical psychologist 
recommended that the veteran take a three-week leave of 
absence from work due to PTSD.  Therefore, this evidence 
appears to support a rating in excess of the current 
evaluation.

In opposition, however, VA outpatient treatment records since 
1997 reflect a different picture.  For example, in June and 
September 1999, VA outpatient clinic diagnosed the veteran 
with PTSD and assigned a Global Assessment of Functioning 
(GAF) score of 70.  A GAF score of 61-70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Id.  Thus, these 
records tend to show continued improvement.

Nevertheless, the June and August 1999 VA examination reports 
starkly conflict with the outpatient treatment record during 
the same time period.  In other words, given that these 
records cumulatively reflect the veteran's psychiatric 
condition between June and September 1999, one set of records 
shows that the veteran may be unemployable due to PTSD and 
the other set shows that he is functioning well socially and 
occupationally.

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As noted above, it is 
unclear to the Board, based on the evidence of record, the 
state of the veteran's PTSD during the pendency of this 
appeal.  This conflicting medical evidence must be resolved.  
Therefore, a psychiatric examination of the veteran as 
detailed in the instruction section of this remand below, 
prior to adjudicating this issue on appeal. 

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that, if necessary, he submit 
to a VA examination if he is applying for VA compensation 
benefits.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The veteran should be appropriately 
contacted and requested to submit the 
names, addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who treated him for his 
PTSD during this appeal.  The RO should 
request copies of the records from the 
identified health care providers, after 
obtaining any necessary consent from the 
veteran.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  The veteran should be requested to 
obtain records from his employer that 
indicate that he has been absent from 
work due to his service-connected PTSD.

4.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the extent of 
impairment from the veteran's PTSD.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the schedular criteria 
for evaluating mental disorders whether 
such symptom is a symptom of the 
veteran's PTSD.  The claims file should 
be made available to the examiner for 
review before the examination.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD, including whether it 
renders him unemployable.  The examiner 
should also assign a GAF Scale score 
consistent with DSM IV.  The examiner 
should explain the import of the score as 
it pertains to social and industrial 
impairment.  The examiner must also 
address the conflicting medical evidence 
(discussed in the REMAND portion of this 
action above) and provide a complete 
rationale for all opinions expressed.  
The examination report must be typed and 
the physician should be requested to 
state, in writing, whether he or she has 
reviewed the claims file.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claims based on all additional evidence 
submitted or otherwise obtained.  If the 
benefits requested by the veteran is not 
granted to his satisfaction, the RO 
should provide him and his representative 
an appropriate supplemental statement of 
the case and give them an opportunity to 
submit additional evidence and/or 
argument in response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until further informed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



